Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
				Priority and Status of the Claims
1.	This application is a CON of 15/516,121  03/31/2017 PAT 10493059, which is a 371 of PCT/GB2015/052887 with a filing date 10/02/2015, which claims benefit of the foreign application UNITED  KINGDOM 1417500.4 with a filing date 10/03/2014. 
2.  	Claims 13-19 are pending in the application.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a 

3.1      Claims 13-19 are rejected under the judicially created doctrine of the  obviousness-type double patenting as being unpatentable over claim 4 of Morisset’s US 10,493,059.  Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.	
Applicants claim a method for treating paroxysmal extreme pain disorder, comprising administering to a human subject in need thereof (5R)-5-(4-{[(2-fluorophenyl)methyl]oxy }phenyl)-L-prolinamide or a pharmaceutically acceptable salt thereof, wherein the subject has been identified as having one or more genetic variations within the CACNA/JA gene and/or the CACNA/B gene, see claim 1.  Dependent claims 14-19 further limit the scope of methods, i.e., specific salts or genetic variation in claims 14-19.
	Morisset’s ‘059 claims a method for suppressing or ameliorating the symptoms of paroxysmal extreme pain disorder comprising administering to a subject in need thereof a therapeutically effective amount of compound (5R)-5-(4-[[(2-Fluorophenyl) methyl]oxy]phenyl)-L-prolinamide or a pharmaceutically acceptable salt thereof, see column18. 
The difference between instant claims and Morisset’s ‘059 is that Morisset’s ‘059 is silent on the  instant genetic variation. The instant methods of use are embraced within the scope of Morisset’s ‘059.
One having ordinary skill in the art would find the claims 13-19 prima facie obvious because one would be motivated to employ the compounds/compositions of Morisset’s 
The motivation to make the claimed methods of use derived from the known methods of use of Morisset’s ‘059 would possess similar activity to that which is claimed in the reference.  
3.2      Claim 13 is  provisionally rejected under the judicially created doctrine of the  obviousness-type double patenting as being unpatentable over claim 1 of Morisset et al. co-pending application No. 16/347,042, Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.	
 Applicants claim a method for treating paroxysmal extreme pain disorder, comprising administering to a human subject in need thereof (5R)-5-(4-{[(2-fluorophenyl)methyl]oxy }phenyl)-L-prolinamide or a pharmaceutically acceptable salt thereof, wherein the subject has been identified as having one or more genetic variations within the CACNA/JA gene and/or the CACNA/B gene, see claim 1.  Dependent claims 14-19 further limit the scope of methods, i.e., specific salts or genetic variation in claims 14-19.
Morisset et al.  ‘042 claims a method of treating a neuropathic pain in a patient in need thereof, comprising  administering a therapeutically effective amount of a compound which is (5R)-5-(4-{ [(2-fluorophenyl)methyl]oxy }phenyl)-L-prolinamide, or a pharmaceutically acceptable salt thereof, characterized  in that said compound, or a pharmaceutically acceptable salt thereof, is administered to the patient at a dosage of either 200 mg two times per day (BID) or 250 mg three times per day (TID), and wherein the neuropathic pain is small fiber neuropathy, diabetic neuropathy or trigeminal neuralgia, see claim 1.

One having ordinary skill in the art would find the claim 1 prima facie obvious because one would be motivated to employ the methods of use of Morisset et al.  ‘042 to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known methods of use of Morisset et al.  ‘042 would possess similar activity to that which is claimed in the reference.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

March 14, 2022